COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Lorish and Senior Judge Annunziata
UNPUBLISHED


              Argued at Alexandria, Virginia


              SERGIO A. ALBERTO RODRIGUEZ
                                                                             MEMORANDUM OPINION* BY
              v.      Record No. 1394-21-4                                 JUDGE ROSEMARIE ANNUNZIATA
                                                                                  OCTOBER 11, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                                                Daniel S. Fiore, II, Judge1

                                Christopher Leibig (Law Office of Christopher Leibig LLC, on
                                briefs), for appellant.

                                Lindsay M. Brooker, Assistant Attorney General (Jason S. Miyares,
                                Attorney General, on brief), for appellee.


                      Following a jury trial, the trial court convicted Sergio A. Alberto Rodriguez (Alberto

              Rodriguez) for aggravated sexual battery and two counts of sexual penetration of a child under

              the age of thirteen. The trial court sentenced Alberto Rodriguez to life imprisonment with all but

              five years suspended upon the convictions for sexual penetration and to twenty years of

              imprisonment for aggravated sexual battery. Alberto Rodriguez argues that the trial court erred

              in denying his motion to suppress his statement to the police, contending that the police subjected

              him to custodial interrogation in violation of his constitutional rights. We agree that the trial court

              erred in denying the motion to suppress and reverse the judgment.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                       Judge Daniel S. Fiore, II, presided at Sergio A. Alberto Rodriguez’s jury trial and
              sentenced him. Judge Louise M. DiMatteo presided at the pre-trial hearing on the motion to
              suppress the evidence.
                                         BACKGROUND

       “In accordance with familiar principles of appellate review, the facts will be stated in the

light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.

Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

(2016)). In doing so, we discard any of Alberto Rodriguez’s conflicting evidence, and regard as

true all credible evidence favorable to the Commonwealth and all inferences that may reasonably

be drawn from that evidence. Id. at 473.

       On June 23, 2020, Arlington Police Detective Joanbel Echenique was investigating an

allegation that Alberto Rodriguez sexually assaulted his niece, E.N., in 2018. While conducting

surveillance outside Alberto Rodriguez’s suspected residence, the police and E.N.’s mother

called Alberto Rodriguez’s wife on the telephone. Alberto Rodriguez left the residence about ten

minutes after the call and walked toward a metro station.

       Detective Echenique stopped Alberto Rodriguez on the street. Detective Echenique, who

speaks Spanish, read Alberto Rodriguez his Miranda v. Arizona, 384 U.S. 436 (1966), rights in

Spanish using a printed card. Alberto Rodriguez indicated that he understood his rights.

Detective Echenique asked to speak to Alberto Rodriguez, said that he was not under arrest, and

suggested that they could talk there on the street or go to a location in the nearby courthouse for

more privacy. They began speaking on the street, but Alberto Rodriguez said that he preferred to

go to the courthouse for privacy.

       Alberto Rodriguez and Detective Echenique walked together to the courthouse and went

to an interview room. Detective Echenique produced a form reciting the Miranda warnings in

English; when questioning a native speaker of Spanish he typically used a form in that language,

but he did not have one available. Nonetheless, Alberto Rodriguez indicated that he could read

English, read the form, and signed it.

                                                -2-
       Detective Echenique then interviewed appellant in Spanish; the conversation was

recorded on video and later transcribed and translated into English. Detective Echenique

translated a portion of the discussion himself, and a certified translator produced a complete

English translation. During the ensuing interview, Detective Echenique repeatedly told Alberto

Rodriguez that he was free to leave, reminded him that he was not under arrest, and thanked him

for coming to the courthouse voluntarily.

       After preliminary discussion about Alberto Rodriguez’s background, the detective and

Alberto Rodriguez discussed E.N.’s allegation that he had sexually abused her. During the

conversation, Alberto Rodriguez answered a cell phone call from his wife and mentioned the

presence of an attorney to her. Detective Echenique offered to have someone escort Alberto

Rodriguez’s wife into the building and provided him with water to drink.

       Detective Echenique said that E.N. had accused Alberto Rodriguez of rape, and asked

Alberto Rodriguez about his understanding of the term “rape.” Alberto Rodriguez then

conversed with Detective Echenique about a lawyer, as follows:

               Alberto [Rodriguez]: I already explained to you that, I’m not
               going to . . . .

               Echenique: You told me that, you gave me the definition of
               abuse[.]

               Alberto [Rodriguez]: But one thing, I have to answer all your
               questions without a lawyer[,] or . . . .

               Echenique: You tell me. You are not under arrest. I told you on
               the street and I told you here. You are not under arrest[.]

               Alberto [Rodriguez]: Because I don’t want to, I don’t want to be
               answering the question to you when I don’t even have the answer,
               when I should have a lawyer, when afterwards everything I’ve
               been talking to you is going to be used against me. Do you
               understand me?

               Echenique: Exactly[.]


                                               -3-
                Alberto [Rodriguez]: Right. I don’t understand why you have me
                here to ask me those questions when I don’t have to answer the
                question if I don’t have a lawyer.

                Echenique: O[k.]

                Alberto [Rodriguez]: In any case, I would need a lawyer to answer
                that question for you[.]

         Alberto Rodriguez then asked Detective Echenique to explain E.N.’s accusations, and the

detective did so. Detective Echenique also falsely told Alberto Rodriguez that DNA evidence

found in E.N.’s vagina implicated him.

         In response to Detective Echenique’s questions, Alberto Rodriguez initially denied that

he abused or raped E.N. He said that he may have unintentionally touched her “intimate part”

while they were “playing.” Eventually, Alberto Rodriguez admitted that he had touched E.N.’s

labia majora twice, but he denied raping her. He also said that he knew that his actions were

wrong.

         At the end of the interview, Detective Echenique said that he would take Alberto

Rodriguez downstairs to see his wife and that he was not under arrest. The detective specifically

said that Alberto Rodriguez “was not under arrest,” and Detective Echenique was “going to let

[him] go.”

         Before trial, Alberto Rodriguez moved to suppress his statement to the police, arguing

that he invoked his right to counsel during the interview and the police continued to question him

in violation of the rule of Edwards v. Arizona, 451 U.S. 477, 484-85 (1981), that if a suspect

requests counsel during custodial police interrogation, the questioning must cease until an

attorney is provided for him. The trial court held that Alberto Rodriguez did not unequivocally

assert his right to counsel, and denied the motion to suppress.




                                                -4-
       At trial, E.N. testified that in August 2018 she traveled to Niagara Falls with Alberto

Rodriguez and his wife, who was E.N.’s aunt. Afterward, E.N. returned to Alberto Rodriguez’s

Arlington County home to spend the week with him and her aunt.

       Alberto Rodriguez and E.N. were alone in the apartment during that week while the aunt

and her adult sons were at work. Alberto Rodriguez spent a lot of time in his bedroom that week

as he said he was ill. At one point when they were alone in the apartment, Alberto Rodriguez

called E.N. into the bedroom with him and let her play video games on his computer tablet.

Alberto Rodriguez pulled her “closer and closer” on the bed and moved the bedclothes over her.

He pulled down her sweatpants and underpants. Using his hands and fingers, Alberto Rodriguez

touched her vagina and put his finger inside her. E.N. tried to escape from Alberto Rodriguez.

       Alberto Rodriguez touched E.N.’s vagina in the same manner on a second occasion that

week, again while under the covers on Alberto Rodriguez’s bed. In addition, however, Alberto

Rodriguez took her hand and said he had “a surprise” for her. He put her hand on his penis and

squeezed her hand. E.N. tried to pull her hand away but he continued to hold it in place. E.N.

could not escape because Alberto Rodriguez held her down with one of his legs.

       Alberto Rodriguez told E.N. not to tell her aunt or anyone else about the touching.

Nonetheless, E.N. said that, after the second incident, she told the aunt about what Alberto

Rodriguez had done, and he “denied everything.”

       The day after E.N. reported the abuse, the aunt did not take E.N. to the doctor as she had

promised. E.N. testified that Alberto Rodriguez admitted to his wife that E.N. had told the truth

about what happened; he then packed his belongings and left for Honduras. Afterward, the aunt

appeared to blame E.N., was angry at her, and would not look at her. When she delivered E.N.

home to Baltimore that weekend, the aunt lied to E.N.’s mother about the reason for Alberto

Rodriguez’s absence and did not mention what had happened between him and E.N.

                                               -5-
       E.N.’s mother testified that E.N. had called her and was crying during the visit with

Alberto Rodriguez and his wife, but E.N. would not explain why she was upset. E.N.’s mother

noticed changes in the child’s behavior once she returned home; she did not want to eat or have

others close to her. In March 2020, E.N.’s mother confronted her about the changes in her

behavior. E.N. began crying, then revealed how Alberto Rodriguez had sexually abused her.2

E.N.’s mother contacted the police.

       Alberto Rodriguez introduced no evidence at trial. Following his jury trial, the trial court

convicted Alberto Rodriguez for two counts of sexual penetration with an object and aggravated

sexual battery. He appeals.

                                            ANALYSIS

                                         Right to Counsel

       Alberto Rodriguez contends that the trial court erred in denying his motion to suppress

his statement to the police. Specifically, he argues that the police subjected him to custodial

interrogation after he invoked his Miranda right to counsel.3 “In reviewing the denial of a

motion to suppress, we ‘consider the facts in the light most favorable to the Commonwealth, the

prevailing party at trial.’” Aponte v. Commonwealth, 68 Va. App. 146, 156 (2017) (quoting

Hairston v. Commonwealth, 67 Va. App. 552, 560 (2017)). “It is the appellant’s burden to show




       2
        E.N.’s mother testified that E.N. reported that Alberto Rodriguez penetrated her vagina
once with his penis and once with his fingers.
       3
         In his opening brief, Alberto Rodriguez asserted that the police unlawfully interrogated
him after he invoked his right to remain silent and asked this Court to invoke the ends of justice
exception to Rule 5A:18 and consider the issue if he did not properly preserve it in the trial court.
At oral argument, however, Alberto Rodriguez’s attorney stated that the assignment of error on
appeal was limited to whether Alberto Rodriguez invoked his right to counsel and whether the
police scrupulously honored that invocation. Thus, we consider any claim that Alberto
Rodriguez invoked his right to silence waived, and we do not consider it.
                                                -6-
that when viewing the evidence in such a manner, the trial court committed reversible error.” Id.

(quoting Hairston, 67 Va. App. at 560).

       “The principle is now well-established that, pursuant to the Fifth Amendment of the

United States Constitution, law enforcement officers must inform a suspect in a custodial

interrogation of certain rights, including the right to remain silent and to have the assistance and

presence of legal counsel during the interrogation.” Bass v. Commonwealth, 70 Va. App. 522,

539-40 (2019) (quoting Stevens v. Commonwealth, 283 Va. 296, 302 (2012)). If a suspect

waives his right to an attorney after he has received Miranda warnings, the police “are free to

interrogate him, but if the suspect requests counsel at any time during the interrogation, the

interrogation must cease until an attorney has been made available to the suspect or the suspect

reinitiates the interrogation.” Id. at 540 (quoting Commonwealth v. Redmond, 264 Va. 321, 328

(2002)); see also Edwards, 451 U.S. at 484-85. “The question whether a suspect actually

invoked his right to counsel involves an objective inquiry.” Id. (quoting Commonwealth v.

Hilliard, 270 Va. 42, 49 (2005)). “The demand must be stated such that a ‘reasonable police

officer under the circumstances would understand the statement to be a request for counsel.’” Id.

(quoting Hilliard, 270 Va. at 49). “If, however, a suspect’s reference to an attorney is either

ambiguous or equivocal, such that a reasonable officer under the circumstances would only have

understood that the suspect might be invoking his right to counsel, the officer is not required to

stop questioning the suspect.” Id. (quoting Hilliard, 270 Va. at 49).

       On appeal, “[t]he issue whether a suspect invoked his right to counsel presents a mixed

question of law and fact, which requires the application of these constitutional standards to the

facts of a given case.”4 Hilliard, 270 Va. at 49 (quoting Redmond, 264 Va. at 326). “When an


       4
        In consideration of this question, we note that the parties conceded in the trial court that
Alberto Rodriguez was in police custody at the time Detective Echenique questioned him. The
Commonwealth continued to concede the same on appeal.
                                               -7-
appellate court conducts its independent review of a circuit court’s determination of this issue,

the appellate court may review the circuit court’s findings of historical fact only for clear error

and must give deference to the inferences that may be drawn from those factual findings.” Id. at

49-50 (quoting Redmond, 264 Va. at 327). However, where no dispute exists regarding the facts,

our consideration of the trial court’s denial of the motion to suppress “is restricted to a de novo

review of the legal issue whether [appellant’s] words, taken in context, were sufficient to invoke

his right to counsel.” Id. at 50.

       In order to determine whether a statement is sufficiently clear, unambiguous, and

unequivocal to constitute an effective invocation of a suspect’s right to counsel, we consider the

words the suspect actually used, as well as the context in which he spoke those words. See id.

We do not consider any subsequent statements made by the suspect to determine whether his

alleged invocation was ambiguous. See Smith v. Illinois, 469 U.S. 91, 97 (1984); Stevens, 283

Va. at 303. Rather, we look only to the alleged “request for counsel [and] the circumstances

leading up to [that] request.” Smith, 469 U.S. at 98.

       Thus, the statement that Alberto Rodriguez argues constituted his invocation of his

Miranda rights is properly considered in the context of the statement’s pre-request circumstances

as well as the language used. See id. at 99-100 (pre-request circumstances are relevant to

determining the clarity of the request); see also Stevens, 283 Va. at 303 (finding that “the

determination regarding the request for an attorney during a custodial interrogation” is not

“limited to consideration of only the words spoken”). “While post-request responses to

questioning may not be used to ‘cast retrospective doubt on the clarity of the initial request

itself,’ pre-request circumstances are relevant to determining the clarity of the request.” Stevens,

283 Va. at 303-04 (quoting Smith, 469 U.S. at 99-100). If those circumstances would lead a

reasonable police officer to conclude that the accused’s statement concerning a lawyer could

                                                -8-
have been for a reason other than to obtain a lawyer’s presence at the custodial interrogation, the

officers are entitled to proceed with questions to clarify the accused’s meaning. See Davis v.

United States, 512 U.S. 452, 461 (1994) (“[W]hen a suspect makes an ambiguous or equivocal

statement it will often be good police practice for the interviewing officers to clarify whether or

not he actually wants an attorney.”); Cooper v. Taylor, 103 F.3d 366, 373 (4th Cir. 1996) (Luttig,

J., concurring) (accused’s response to officer’s question about a desire for a lawyer was

ambiguous in the context of the immediately preceding questions and answers).

       Whether a suspect has invoked his right to counsel during a custodial interrogation is an

objective inquiry and the invocation of the request for counsel must be such that “a reasonable

officer in light of the circumstances” would understand the statement to be a request to have

counsel present for the interrogation. Davis, 512 U.S. at 459; see also Zektaw v. Commonwealth,

278 Va. 127, 136 (2009); Redmond, 264 Va. at 328.

       The circumstances in the case before us involved an exchange between a detective and

Alberto Rodriguez in which the detective first presented the protections afforded under Miranda;

Alberto Rodriguez’s response immediately after reflected his understanding of those protections.

When Alberto Rodriguez asked for information about the allegations against him, Detective

Echenique said that a girl had accused him of rape; the detective asked if Alberto Rodriguez

knew the meaning of the term “rape.” As stated above, this exchange followed:

               [Accused]: I have to answer all your questions without a lawyer[,]
               or . . . .

               Detective: You tell me. You are not under arrest. I told you on
               the street and I told you here. You are not under arrest[.]

               [Accused]: Because I don’t want to, I don’t want to be answering
               the question to you when I don’t even have the answer, when I
               should have a lawyer, when afterwards everything that I’ve been
               talking to you is going to be used against me. Do you understand
               me?


                                                -9-
               Detective: Exactly[.]

               [Accused]: Right. I don’t understand why you have me here to
               ask me those questions when I don’t have to answer the question if
               I don’t have a lawyer.

               Detective: O[k.]

               [Accused]: In any case, I would need a lawyer to answer that
               question for you[.]

       Viewing Alberto Rodriguez’s statements objectively, and in the context that preceded

them, we conclude that he unequivocally and unambiguously invoked his right to counsel.

During a telephone conversation with his wife, and within Detective Echenique’s hearing,

Alberto Rodriguez mentioned that he thought he needed a lawyer to speak to the officer. After

further discussion with the detective about E.N.’s accusations, Alberto Rodriguez said that he did

not want to answer questions when he “should have a lawyer.” Alberto Rodriguez stated that he

did not understand why the detective was asking him questions when he did not have to answer

without a lawyer. With this context, Alberto Rodriguez’s final statement, “I would need a

lawyer to answer that question for you,” constituted a clear invocation of his right to counsel

when considered from the perspective of a reasonable police officer. See Zektaw, 278 Va. at 138

(defendant’s statement that “I’d really like to talk to a lawyer” was a clear invocation of right to

counsel); Hilliard, 270 Va. at 52 (finding clear invocation of right to counsel where defendant

said, “Can I get a lawyer in here?” and “I already have a lawyer. I mean I can talk to you, don’t

get me wrong. But I just want to make sure I don’t, like I said before, just jam myself up.”); see

also Edwards, 451 U.S. at 487 (defendant’s statement “I want an attorney before making a deal”

was a clear invocation of his right to have an attorney present).

       In accordance with the rule of Edwards, the police were not permitted to question Alberto

Rodriguez further after he invoked his right to counsel, and his subsequent statement, including



                                                - 10 -
his admissions of touching E.N. wrongfully, were inadmissible. Thus, the trial court erred in

denying Alberto Rodriguez’s motion to suppress his statement to the police.

                                           Harmless Error

       The Commonwealth contends that even if the trial court erred in denying the motion to

suppress, any error in the admission of his statement to the police was harmless.

       Once this Court determines a trial court erred, it is the Commonwealth’s burden to show

the error was harmless. See Montgomery v. Commonwealth, 56 Va. App. 695, 702 (2010).

When addressing error involving a constitutional violation, the Commonwealth must prove

“beyond a reasonable doubt that the error complained of did not contribute to the verdict

obtained.” Quinn v. Commonwealth, 25 Va. App. 702, 719 (1997) (quoting Chapman v.

California, 386 U.S. 18, 24 (1967)). “The admission of evidence obtained in violation of the

federal constitution is reversible error if ‘there is a reasonable possibility that the evidence

complained of might have contributed to the conviction.’” Id. (quoting Fahy v. Connecticut, 375

U.S. 85, 86-87 (1963)).

       “The court conducting a harmless-error inquiry must appreciate the indelible impact a full

confession may have on the trier of fact, as distinguished, for instance, from the impact of an

isolated statement that incriminates the defendant only when connected with other evidence.” Id.

at 720 (quoting Arizona v. Fulminante, 499 U.S. 279, 313 (1991) (Kennedy, J., concurring)). “A

confession is like no other evidence.” Fulminante, 499 U.S. at 296. “Indeed, ‘the defendant’s

own confession is probably the most probative and damaging evidence that can be admitted

against him. . . . [T]he admissions of a defendant come from the actor himself, the most

knowledgeable and unimpeachable source of information about his past conduct.’” Quinn, 25

Va. App. at 719-20 (quoting Fulminante, 499 U.S. at 296). “Certainly, confessions have




                                                 - 11 -
profound impact on the jury, so much so that we may justifiably doubt its ability to put them out

of mind even if told to do so.” Id. at 720 (quoting Fulminante, 499 U.S. at 296).

       In addition, unlike a sufficiency analysis, which “asks whether a rational jury could have

found the defendant guilty,” harmless error review “looks at the other side of the

reasonable-doubt spectrum” and asks whether “‘a rational [factfinder] would have found the

defendant guilty absent the error.’” Commonwealth v. White, 293 Va. 411, 422 (2015) (quoting

Neder v. United States, 527 U.S. 1, 18 (1999)).

       In this case, E.N. stated that she reported the sexual abuse to her aunt in 2018. However,

there was no evidence that the aunt, assuming that E.N. told her about the touching incidents,

ever acted upon the allegations or revealed the information to E.N.’s mother, who was her sister.

Though E.N. was at home with her family in Baltimore and a distance away from Alberto

Rodriguez, she did not raise the allegations with anyone until she made the report to her mother

two years later. Inconsistent with her trial testimony, E.N.’s mother testified that E.N. reported

Alberto Rodriguez had penetrated her vagina with his penis. If E.N.’s delay in reporting to her

mother and any inconsistency in her description of the incidents left the jury uncertain about her

credibility, it reasonably could have resolved that uncertainty in the Commonwealth’s favor by

concluding that Alberto Rodriguez admitted to Detective Echenique that he touched E.N.’s

vagina twice, thus lending support to E.N.’s credibility.

       As a result, we cannot say that it is clear beyond a reasonable doubt that a rational jury

would have found Alberto Rodriguez guilty in the absence of his statement to Detective

Echenique. See id. Accordingly, we conclude that the trial court’s error in denying appellant’s

motion to suppress was not harmless.




                                               - 12 -
                                         CONCLUSION

       For the foregoing reasons, the trial court erred in denying the motion to suppress Alberto

Rodriguez’s statement to the police. Therefore, we reverse Alberto Rodriguez’s convictions and

remand the matter to the court below for further proceedings consistent with this opinion, if the

Commonwealth is so inclined.

                                                                       Reversed and remanded.




                                              - 13 -